      Case 1:19-cv-12479-NMG Document 33 Filed 04/01/21 Page 1 of 3



                    United States District Court
                      District of Massachusetts

                                    )
Brian Cavitt,                       )
                                    )
          Plaintiff,                )
                                    )
          v.                        )
                                    )     Civil Action No.
Massachusetts Department of         )     19-12479-NMG
Corrections, et al.,                )
                                    )
          Defendants.               )
                                    )


                          MEMORANDUM & ORDER

GORTON, J.

     Pro se plaintiff Brian Cavitt (“Cavitt” or “plaintiff”) is

an inmate in the custody of the Massachusetts Department of

Corrections (“MDOC”) who is currently serving consecutive life

sentences in Red Onion State Prison (“ROSP”) in Pound, Virginia.

He alleges that he was transferred to the Virginia facility in

November, 2016, and has since been kept in solitary confinement.

Based on that confinement, Cavitt brought suit against the MDOC

and certain MDOC employees in their individual and official

capacities pursuant to 42 U.S.C. § 1983 for violations of his

Eighth and Fourteenth Amendment rights under the United States

Constitution, among other claims.

     In January, 2021, this Court dismissed plaintiff’s claims

against the MDOC employees for failure to state a claim.          He now


                                 - 1 -
        Case 1:19-cv-12479-NMG Document 33 Filed 04/01/21 Page 2 of 3



moves for reconsideration of that dismissal only with respect to

Abbe E. Nelligan (“Nelligan” or “defendant”), Director of MDOC’s

Central Classification Division, for her role in his initial

transfer to the Virginia facility.         Cavitt contends that

Nelligan violated his due process rights by deliberately

choosing to transfer him to ROSP with the intention that he

would be subjected to solitary confinement there.          Defendant

Nelligan responds that, inter alia, any claims based on Cavitt’s

transfer are barred by the statute of limitations and, in any

event, the transfer of an inmate to an out-of-state facility

implicates no protected liberty or property interest.

     Because 42 U.S.C. § 1983 does not include its own statute

of limitations, federal courts “borrow the forum state’s statute

of limitations for personal-injury actions”. Alamo-Hornedo v.

Puig.   In Massachusetts, the limitations period for personal

injury and civil rights claims is three years. See M.G.L. c.

260, § 2A (personal injury); M.G.L. c. 258, § 4 (civil rights).

With respect to the accrual of § 1983 claims, however, federal

law governs and provides that an action accrues “when the

plaintiff knows, or has reason to know of the injury on which

the action is based.” Alamo-Horrnedo, 745 F.3d at 581 (internal

citation omitted).

     Here, plaintiff was transferred to the Virginia facility on

November 7, 2016, thereby marking the accrual date of any § 1983
                                   - 2 -
         Case 1:19-cv-12479-NMG Document 33 Filed 04/01/21 Page 3 of 3



claims arising out of that transfer.          Plaintiff had until

November 7, 2019, to file a federal complaint asserting such

claims but he waited until December 6, 2019 to do so.            Thus,

those claims are barred by the three-year statute of

limitations.

     Furthermore, no federal due process rights are implicated

by Cavitt’s transfer to ROSP because such transfer “involves no

identifiable interest in liberty or property as contemplated by

the fourteenth amendment”. Porcher v. Mass. Dep’t of Corr., 7

F.3d 218(Table), 1993 WL 372748, at *2 (1st Cir. Sept. 23,

1993).

                                    ORDER

     For the foregoing reasons, plaintiff’s motion for

reconsideration (Docket No. 31) is DENIED.

So ordered.
                                            /s/ Nathaniel M. Gorton
                                            Nathaniel M. Gorton
                                            United States District Judge


Dated April 1, 2021




                                    - 3 -
